Case 2:19-cv-08569-CAS-FFM Document 44 Filed 11/27/19 Page 1 of 3 Page ID #:540



  1    XAVIER BECERRA
       Attorney General of California
  2    MARK R. BECKINGTON
       Supervising Deputy Attorney General
  3    R. MATTHEW WISE
       Deputy Attorney General
  4    State Bar No. 238485
        1300 I Street, Suite 125
  5     P.O. Box 944255
        Sacramento, CA 94244-2550
  6     Telephone: (916) 210-6046
        Fax: (916) 324-8835
  7     E-mail: Matthew.Wise@doj.ca.gov
       Attorneys for Defendants Attorney General Xavier
  8    Becerra, Secretary Karen Ross, and Director Sonia
       Angell
  9
                         IN THE UNITED STATES DISTRICT COURT
 10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11
 12
 13
 14    NORTH AMERICAN MEAT                         2:19-cv-08569 CAS (FFMx)
       INSTITUTE,
 15                                             NOTICE OF MOTION AND
                                     Plaintiff, MOTION TO DISMISS
 16                                             PLAINTIFF’S COMPLAINT
                   v.
 17                                                [Fed. R. Civ. P. 12(b)(6)]
 18    XAVIER BECERRA, in his official             Date:           February 24, 2020
       capacity as Attorney General of             Time:           10:00 a.m.
 19    California; KAREN ROSS, in her              Courtroom:      8D
       official capacity as Secretary of the       Judge:          Hon. Christina A. Snyder
 20    California Department of Food and           Trial Date:     None set
       Agriculture; and SUSAN FANELLI,             Action Filed:   October 4, 2019
 21    in her official capacity as Acting
       Director of the California
 22    Department of Public Health,
 23                               Defendants.
 24
 25
 26
 27
 28
                                               1
Case 2:19-cv-08569-CAS-FFM Document 44 Filed 11/27/19 Page 2 of 3 Page ID #:541



  1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE that on February 24, 2019, at 10:00 a.m., or as soon
  3    thereafter as the matter may be heard before the Honorable Christina A Snyder in
  4    Courtroom 8D of the United States District Court for the Central District of
  5    California, located at the First Street Courthouse, 350 W. First Street, Los Angeles,
  6    California 90012, Defendants Attorney General Xavier Becerra, Secretary Karen
  7    Ross, and Director Sonia Angell will and hereby do move under Rule 12(b)(6) of
  8    the Federal Rules of Civil Procedure for an order dismissing Plaintiff’s complaint in
  9    its entirety. Defendants move for dismissal on grounds that Plaintiff fails to state a
 10    claim upon which relief may be granted. This motion is based on this Notice of
 11    Motion and Motion, the accompanying Memorandum of Points and Authorities, all
 12    pleadings and papers on file in this action, and such other matters as may properly
 13    come before the Court.
 14    Dated: November 27, 2019                      Respectfully submitted,
 15                                                  XAVIER BECERRA
                                                     Attorney General of California
 16                                                  MARK R. BECKINGTON
                                                     Supervising Deputy Attorney General
 17
                                                     /s/ R. Matthew Wise
 18
                                                     R. MATTHEW WISE
 19                                                  Deputy Attorney General
                                                     Attorneys for Defendants Attorney
 20                                                  General Xavier Becerra, Secretary
                                                     Karen Ross, and Director Sonia
 21                                                  Angell
 22
 23
 24
 25
 26
 27    SA2019105411
       14247957.docx
 28
                                                 2
Case 2:19-cv-08569-CAS-FFM Document 44 Filed 11/27/19 Page 3 of 3 Page ID #:542




                               CERTIFICATE OF SERVICE
 Case Name:      North American Meat Institute             No.    2:19-cv-08569 CAS (FFMx)
                 v. Becerra, et al

 I hereby certify that on November 27, 2019, I electronically filed the following documents with
 the Clerk of the Court by using the CM/ECF system:
 NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California the foregoing is true
 and correct and that this declaration was executed on November 27, 2019, at Sacramento,
 California.


             Tracie L. Campbell                                  /s/ Tracie Campbell
                  Declarant                                            Signature

 SA2019105411
 14289153.docx
